IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30638
                         USDC No. 01-CV-564-D



RUNDY JACKSON,

                                      Plaintiff-Appellant,

versus

SAMMIE JACKSON; TURNER WILLIAMS; EAIRS SANDERS; JEFF MCCOY;
CHAD BORDELON; STATE OF LOUISIANA,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       --------------------
                         February 13, 2003

Before GARWOOD, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rundy Jackson, Louisiana state prisoner # 418058, appeals

from the district court’s summary judgment dismissal of his

42 U.S.C. § 1983 complaint.    “This Court must examine the basis

of its jurisdiction, on its own motion, if necessary.”        Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).       “A timely filed notice

of appeal is a jurisdictional prerequisite to [this court’s]

review.”   Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30638
                                -2-

Jackson’s notice of appeal was not timely filed.   See FED. R. APP.

P. 4(a)(1)(A).   Accordingly, we lack jurisdiction over this

appeal, and it is DISMISSED for want of jurisdiction.